Citation Nr: 1311143	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  10-44 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and R.F.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Fargo, North Dakota (RO).


FINDING OF FACT

The Veteran's tinnitus is related to his active duty service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim for entitlement to service connection for tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for tinnitus.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

The Veteran contends that service connection is warranted for tinnitus.  During his February 2011 hearing before the Board, and in various written statements submitted in support of his claim, the Veteran reported that he was exposed to acoustic trauma during service as a result of firing guns and working around heavy equipment in a shipyard environment.  He also states that he developed symptoms of buzzing in the ears during service, and that those symptoms have continued regularly since service with some fluctuation in intensity.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records do not reflect any complaints of or treatment for tinnitus during service.  A July 1990 treatment record shows a diagnosis of hearing loss, but does not indicate any symptoms of tinnitus at that time.  A July 1990 separation examination reveals that the Veteran's ears were normal on clinical examination.  In a report of medical history, completed at that time, the Veteran denied a history of ear, nose, or throat trouble as well as hearing loss.

In June 1992, the Veteran underwent a VA audiological examination in connection with his claim for entitlement to service connection for bilateral hearing loss.  The examination report notes that the Veteran had a history of noise exposure during his last station while in service, and that when he got out of service, he was told that he had hearing loss but that it was temporary.  An audiological evaluation was performed, and the examiner stated that there was "NO HISTORY OF TINNITUS."  (Emphasis in original).  It is unclear from the Board's review of the examination report whether the VA examiner reviewed the Veteran's claims file in connection with the examination.  Additionally, the examiner did not state whether the finding of no history of tinnitus was based on the Veteran's statements that he did not have tinnitus or on a finding that the evidence of record at the time of the examination did not document a clinical history of tinnitus.

In support of his claim, the Veteran submitted an August 2009 private treatment letter from M. Frisk, AuD.  Dr. Frisk noted the Veteran's current complaints of severe bilateral tinnitus described as a constant high-pitched ringing sensation as well as his difficulties hearing background noise.  Dr. Frisk also described the Veteran's in-service acoustic trauma, as reported to him by the Veteran.  The in-service acoustic trauma included working with grinders while working in the shipyard, working on a 20-millimeter 6-barreled gun, exposure to the acoustic trauma and vibration effects from needle guns, working on a large piece of equipment similar in size to a zamboni, and using needle guns to remove paint from the steel structure of a ship.  The Veteran noted that hearing protection was used, but that the vibration from the needle guns permeated through the hearing protection and was very loud.  He also stated that he worked 11 or 12 hour shifts in the noise, and that he noticed that his ears would ring at night after work.  The Veteran noted that he did not have any occupational exposure to noise after service discharge.  He reported that he used hearing protection for all recreational activities involving noise, such as hunting and target shooting.  Dr. Frisk opined that it was "at least as likely as not that the veteran's symptoms of tinnitus are related to military service."  Dr. Frisk explained that the noise and vibration from long-term exposure to noise from needle guns in close proximity would be capable of producing tinnitus symptoms and that hearing protection would not control the vibration effects as much as work-time controls.  Additionally, Dr. Frisk noted that his opinion was based upon the Veteran's report of tinnitus symptoms during service which were still present at the time of the examination.

In December 2009, the Veteran underwent a VA audiological examination.  The report notes the Veteran's complaints of hearing loss and tinnitus with the greatest difficulty reported as hearing in large rooms and in the presence of background noise.  The Veteran reported a history of in-service acoustic trauma from working in a shipyard and using heavy equipment and 20-millimeter guns.  He also described post-service recreational noise exposure from hunting, shooting, using a saw, and mowing the lawn, all with the use of hearing protection.  The Veteran noted an onset date of 1989 to 1990 for his tinnitus and described the tinnitus as bilateral and constant.  After reviewing the Veteran's claims file and conducting an interview of the Veteran, the VA examiner concluded that an opinion as to the etiology of the Veteran's tinnitus could not be provided without resorting to mere speculation, because there was evidence that the Veteran denied having a history of tinnitus during a 1992 VA examination, and now states that he has had tinnitus continuously since service discharge.

During his February 2011 hearing before the Board, and in various lay statements, the Veteran reported that any denial of his having tinnitus at the time of the 1992 VA examination was either the result of miscommunication or mistake.  He explained that, although he had symptoms of tinnitus in 1992, he did not know that his symptoms were tinnitus and does not recall the VA examiner asking him about symptoms of tinnitus or otherwise informing the VA examiner that he did not have symptoms of tinnitus at that time.  He contends that he developed symptoms of tinnitus during service following acoustic trauma in the shipyard, and that he has had those symptoms continuously since service discharge.

After a thorough review of the evidence of record, the Board concludes that service connection for tinnitus is warranted.  There is evidence of a current diagnosis of tinnitus.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As noted above, the Veteran's service treatment records are negative for any complaints of or treatment for tinnitus during service.  Nevertheless, the Veteran reported a history of in-service noise exposure from firing guns and working in a shipyard environment around heavy equipment for 11 to 12 hours per day.  The Board finds the Veteran's lay statements regarding in-service exposure to acoustic trauma to be competent and credible.  Thus, there is evidence of in-service exposure to acoustic trauma.

Additionally, the weight of the probative evidence of record supports a finding that the Veteran's current tinnitus is related to his in-service acoustic trauma.  The Board acknowledges that there appear to be conflicting statements provided by the Veteran with regard to the onset of his symptoms.  The Veteran's current statements reflect his contention that he developed buzzing in his ears during service, and that these symptoms have continued since that time, although varying in intensity.  However, a June 1992 VA examination reports a finding that there was no history of tinnitus.  As noted above, it is unclear from the Board's review of the June 1992 VA examination whether the examiner's finding that there was no history of tinnitus was based on a statement provided by the Veteran or upon a conclusion that the evidence reviewed did not document evidence of tinnitus.  Moreover, the Veteran alleges that he did not recall the 1992 VA examiner asking him whether he had symptoms of tinnitus, or otherwise advising the examiner that he did not have tinnitus at that time.  To the contrary, the Veteran contends that he did have tinnitus at the time of the examination but that it was not so bothersome at the time that he complained of his symptoms.  Affording the Veteran the benefit of the doubt, the Board concludes that the June 1992 VA examiner's statement that there was no history of tinnitus is not based upon a statement made by the Veteran denying symptoms of tinnitus at that time.  The Board finds the Veteran's statements with respect to the history of his tinnitus to be credible evidence that he has experienced those symptoms during service and continuously since service discharge.  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).

In that regard, the December 2009 VA examiner concluded that an opinion as to the etiology of the Veteran's tinnitus could not be provided without resorting to mere speculation, as the Veteran's statements regarding the onset of his symptoms were inconsistent.  The opinion was based solely on the Veteran's current statements that he has had tinnitus symptoms continuously since service and the June 1992 VA examiner's report that there was no history of tinnitus.  As noted above, the Board finds the Veteran's statements regarding the onset of his tinnitus symptoms to be credible.  Moreover, because the VA examiner did not provide an opinion regarding the etiology of the Veteran's tinnitus, the December 2009 opinion is non-evidence, and entitled to little probative weight.  See Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993) (holding that where a physician is unable to offer a definite causal relationship that opinion may not be utilized in establishing service connection as such an opinion is nonevidence).  Accordingly, the December 2009 VA examination is of little probative value.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); see Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

In contrast, the Board affords more probative value to the August 2009 private opinion submitted by the Veteran relating the Veteran's tinnitus to his in-service noise exposure.  Although Dr. Frisk did not review the Veteran's claims file, the opinion is based on an accurate recitation of the facts, as provided by the Veteran, as well as the Veteran's competent and credible lay statements that he developed symptoms of tinnitus during service and has them continuously since service discharge.  Accordingly, the probative evidence of record relates the Veteran's current tinnitus to his in-service acoustic trauma.

Accordingly, as there is evidence of in-service incurrence of acoustic trauma, current diagnoses of tinnitus, and a probative medical opinion linking the Veteran's current tinnitus to his active duty service, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


